UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                             CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                    SEALING ORDER



SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 726 to seal the documents filed at ECF No. 716 is GRANTED.

The parties are directed to refile the documents at ECF No. 716 with the proposed redactions

described in ECF No. 726.

         The Letter-Motion at ECF No. 727 to seal the documents at ECF No. 719 is GRANTED. The

parties are directed to refile the documents at ECF No. 719 with the proposed redactions

described in ECF No. 727.

         The Clerk of Court is respectfully directed to seal ECF Nos. 716 and 719 and to close the

Letter-Motions at ECF Nos. 726 and 727.


Dated:          New York, New York
                January 30, 2020
                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
